Exhibit 10.43
AMENDMENT TO EMPLOYMENT LETTER
Effective December 30, 2008
     Starwood Hotels & Resorts Worldwide, Inc. (“Company”) set out the terms of
its offer of employment to the executive named below (“Executive”) pursuant to a
letter with the date specified below (“Offer Letter”). The Company and the
Executive desire to amend the severance provisions of the Offer Letter
(“Amendment”) in order to evidence documentary compliance with Section 409A of
the Internal Revenue Code of 1986, as amended, and the regulatory guidance
thereunder (“Section 409A”), effective on the date specified above.

         
 
  Executive:   Kenneth S. Siegel
 
  Date of Offer Letter:   September 25, 2000

     In consideration of the mutual covenants contained herein and other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:
1. The section entitled “Annual Incentive (Bonus)” and “COBRA Payments” are
modified to clarify that the $150,000 guaranteed bonus for 2000 and COBRA
reimbursements specified in these sections were all fully paid not later than
December 31, 2004 (prior to the effective date of Section 409A).

2.   The first paragraph of the section entitled “Severance” is modified to read
as follows:       In the event that Starwood terminates your employment for any
reason other than “cause,” Starwood will pay to you 12 months of your then
current base salary, in a lump sum less all applicable withholdings (the
“Termination Payment”) plus an amount equal to 12 times the COBRA charge on the
payment date for the type of Company-provided group health plan coverage in
effect for you (e.g., family coverage) on the date of your employment
termination less the active employee charge for such coverage in effect on the
date of your employment termination, in a lump sum less all applicable
withholdings (the “COBRA Payment”). In addition, the Company must deliver to you
a customary release agreement (the “Release”) on the date of your employment
termination, and as a condition to receipt of the Termination Payment you must
(i) sign the Release and return the signed Release to the Company within the
following number of days after the date on which the Company delivers the
Release to you: 14 days if you are under age 40 on the date of your termination
of employment, 21 days if you are at least age 40 on the date of your
termination of employment and if your termination of employment is not part of a
group termination program within the meaning Section 7(f)(1)(F)(ii) of the Age
Discrimination in Employment Act of 1967, as amended, and 45 days if you are at
least age 40 on the date of your termination of employment and your termination
is part of such a group termination program (the “Release Period”); and (ii) not
revoke the Release within any seven-day revocation period that applies to you
under the Age Discrimination in Employment Act of 1967, as amended (the
“Revocation Period”). The Company

1



--------------------------------------------------------------------------------



 



    will then pay the Termination Payment to you in a lump sum 53 days following
the date of your termination of employment, except as provided in the section
entitled “Section 409A” below.  In the event you decline or fail for any reason
to timely execute and deliver the Release or you revoke the Release, then you
will not be entitled to the Termination Payment. The Company will pay the COBRA
Payment to you within 30 days following the date of your employment termination,
except as provided in the section entitled “Section 409A” below. You will not be
eligible for any Termination Payment or COBRA Payment if you resign from your
employment with the Company.   3.   A new section entitled “Section 409A” is
added to read as follows:       This letter agreement will be construed and
administered to preserve the exemption from Section 409A of payments that
qualify as short-term deferrals pursuant to Treas. Reg. §1.409A-1(b)(4) or that
qualify for the two-times compensation exemption of Treas. Reg.
§1.409A-1(b)(9)(iii). With respect to any amounts that are subject to
Section 409A, it is intended, and this Agreement will be so construed, that such
amounts and the Company’s and your exercise of authority or discretion hereunder
shall comply with the provisions of Section 409A so as not to subject you to the
payment of interest and additional tax that may be imposed under Section 409A.
For purposes of any payment in this Agreement that is subject to Section 409A
and triggered by your “termination of employment”, (i) “termination of
employment” shall have the same meaning as “separation from service” under
Section 409A(a)(2)(A)(i) of the Code, and (ii) in the event you are a “specified
employee” on the date of your termination of employment (with such status
determined by the Company in accordance with rules established by the Company in
writing in advance of the “specified employee identification date” that relates
to the date of your termination of employment or, if later, by December 31,
2008, or in the absence of such rules established by the Company, under the
default rules for identifying specified employees under Section 409A), with
respect to any payment that is subject to Section 409A, such payment shall not
be paid earlier than six months after such termination of employment (if you die
after the date of your termination of employment but before any payment has been
made, such remaining payments that were or could have been delayed will be paid
to your estate without regard to such six-month delay). You acknowledge and
agree that the Company has made no representation to you as to the tax treatment
of the compensation and benefits provided pursuant to this Agreement.

2



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the Parties have executed this Amendment on the
day and year first above written.

             
Dated: December 30, 2008
                          Kenneth S. Siegel    
 
                Starwood Hotels & Resorts Worldwide, Inc.    
 
           
Dated: December 30, 2008
  BY:        
 
  NAME:  
 
   
 
  TITLE:        

3